PER CURIAM.
We affirm the trial court’s order awarding appellee attorney’s fees as the prevailing party in an action filed by appellant to recover condominium assessments. Appellant did, however, prevail on appellee’s counterclaim for damages for the loss of parking spaces at the condominium. Therefore, we reverse that part of the order which denied appellant’s claim for attorney’s fees and remand this cause for a determination and award of a reasonable sum for attorney’s fees incurred by appellant in defense of this count of the counterclaim. See Park Lane Condominium Association, Inc. v. DePadua, 558 So.2d 85 (Fla. 1st DCA Feb. 28, 1990).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DOWNEY, DELL and WARNER, JJ., concur.